Citation Nr: 0803856	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-21 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
veteran's cervical spine disability with radiculopathy, 
status-post fusion and diskectomy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2004, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.   

During the course of the appeal, the RO assigned temporary 
total ratings effective September 21, 1992; August 1, 2000; 
February 6, 2002; and April 30, 2004; based on surgical 
treatment for the veteran's service connected disability 
(cervical spine injury with radiculopathy, status post fusion 
and diskectomy) requiring convalescence.  The 20 percent 
rating was resumed effective November 1, 1992; October 1, 
2000; April 1, 2002; and June 1, 2004.  

The Board notes that the RO's January 2003 rating decision 
also assigned a 10 percent rating for neurologic involvements 
of each arm.  The veteran's notice of disagreement did not 
indicate an intention to appeal these ratings.  As such, the 
RO did not include these ratings in its statement of the 
case, and they are not before the Board.  
 

FINDINGS OF FACT

1.  Prior to May 18, 2007, the veteran's service-connected 
cervical spine disability with radiculopathy, status-post 
fusion and diskectomy was not manifested by severe limitation 
of motion, severe intervertebral disc syndrome with recurring 
attacks with intermittent relief, incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months, or forward flexion of 
the cervical spine 15 degrees or less. 

2.  From May 18, 2007, the veteran's service-connected 
cervical spine disability with radiculopathy, status-post 
fusion and diskectomy as been productive of symptomatology 
with additional functional loss, including during flareups, 
so as to more nearly approximate severe limitation of motion.  


CONCLUSIONS OF LAW

1.  Prior to May 18, 2007, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected cervical spine disability with 
radiculopathy, status-post fusion and diskectomy were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5290 (prior to September 26, 
2003); 5293 (prior to September 23, 2002); 5293 (effective 
September 23, 2002); and 5235 to 5243 (2007).

2.  From May 18, 2007, the criteria for entitlement to a 
disability evaluation of 30 percent for the veteran's 
service-connected cervical spine disability with 
radiculopathy, status-post fusion and diskectomy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5290 (prior to September 26, 
2003); 5293 (prior to September 23, 2002); 5293 (effective 
September 23, 2002); and 5235 to 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2001.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO provided the veteran 
with a statement of the case in May 2005 and a supplemental 
statement of the case in December 2005 that provided the 
veteran with the applicable disability ratings.  The RO also 
provided the veteran with an August 2007 supplemental 
statement of the case that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in May 2007, obtained medical opinions 
as to the severity of disability, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine disability 
with radiculopathy, status-post fusion and diskectomy 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

When service connection was granted, the veteran's cervical 
spine disability was rated under Diagnostic Codes 5290 and 
5293.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5290, a rating of 30 percent was warranted 
for severe limitation of motion; a 20 percent rating was 
warranted for moderate limitation of motion; and a rating of 
10 percent was warranted for slight limitation of motion.  

Additionally, prior to September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that postoperative, cured 
intervertebral disc syndrome warranted a noncompensable 
rating.  A 10 percent rating was warranted for mild 
intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral syndrome with recurring 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed during the 
course of this appeal.  Effective September 23, 2002, a 60 
percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
rating was warranted when there were incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating was 
warranted when there were incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months.  A 10 percent rating was 
warranted when there were incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  An incapacitating episode was 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to May 18, 2007 
The veteran underwent a VA examination in June 1991.  He 
stated that his cervical spine symptoms began in 
approximately 1984, following a motor vehicle accident.  He 
reported that other neurologic and orthopedic symptoms 
occurred gradually over the subsequent years.  He stated that 
he was on light duty for at least the last three years of 
service.  He complained of chronic posterior pain in his neck 
that radiates into both trapezius muscle areas (worse on the 
left).  

Upon examination, neck motion allowed 85 degrees of rotation, 
45 degrees of lateral bending, 35 degrees of flexion, and 30 
degrees of extension.  Vertical compression on the neck was 
painful posteriorly at C6.  There was moderate muscular 
tenderness in the neck and both trapezius muscles.  The 
examiner noted that a September 1990 MRI showed definite disc 
degeneration and protrusion at 
C-6.  

A December 1991 treatment report from Dr. S.A.Y. reflects 
that on physical examination, the cervical spine showed mild 
posterior tenderness at approximately C5-C6.  There was also 
mild right anterolateral tenderness at this level, but with 
no reference to pressure at this site.  Cervical motion was 
full; and Spurling's maneuver was negative.  He was diagnosed 
with a strain pattern, possibly with mild radicular component 
on the left side, superimposed on prior left C5-C6 disc 
disease.  

The veteran was examined by Dr. F.P.N. in May 1992.  He 
complained of constant posterior cervical pain with 
persistent interscapular radiation of pain.  Upon 
examination, there was focal tenderness over the posterior 
spinous process of the lower cervical vertebrae at C5, C6, 
and C7.  There was marked hypertonicity of the trapezius 
muscle bilaterally.  There was focal tenderness in the 
supraclavicular region on the left.  There was bilaterally 
positive Adson's response at 90 degrees with paresthesias 
developing in the course of that maneuver.  There was 
compromise of epicritic sensibility involving he dorsal 
lateral aspect of the left arm and extending into the first 
dorsal interossei space.  There was depression of the left 
biceps reflex and left triceps reflex.  There was compromise 
of motor power of the wrist extensors on the left.  The 
veteran experienced a loss of 20 degrees of extension and a 
loss of 20 degrees of left lateral rotation.  He diagnosed 
the veteran with cervical dorsal myofascial injury.  

May 1992 x-rays reflect that the cervical vertebra appeared 
intact and were normally aligned.  Disc spaces seemed fairly 
well preserved.  Flexion extension views showed a normal 
range of motion throughout, with no evidence of subluxation 
or abnormal facet displacements.  A June 1992 MRI revealed 
degenerative disc changes at C5-C6 with a calcified disc 
protrusion on the left, producing some left-sided cord 
impingement and a mild to moderate left foraminal stenosis.  

The veteran underwent surgery in September 1992, and was 
assigned a 100 rating.  His 20 percent rating was resumed 
effective November 1, 1992.  

An April 1993 neurological examination with Dr. E.W.B. 
revealed cervical spine flexion to 30 degrees; extension to 
30 degrees; lateral flexion to 10 degrees; and rotations to 
55 degrees.  Power, tone, sensation, and coordination were 
normal in the upper limbs.  There were no neurological 
defects in the upper limbs.  X-rays revealed perfect 
alignment and position of the fused segments with no 
displacement, angulation, or distortion.   

A November 1993 report from Dr. S.V.W. shows that upon 
examination, the veteran had mild discomfort to palpation of 
the paracervical muscles.  He had essentially normal range of 
motion with flexion of the head and neck (although the 
movement did produce some discomfort).  

The veteran apparently continued treating with Dr. F.P.N.; 
but the veteran submitted a February 2006 statement in which 
he noted that Dr. F.P.N. is now deceased.  The veteran 
indicated that he [the veteran] has medical records regarding 
the treatment; but he has failed to submit them, despite 
requests (in the form of a June 2001 VCAA notice and a 
November 2007 correspondence instructing the veteran on how 
to submit additional evidence concerning his appeal).  

The next comprehensive examination does not take place until 
August 2000 (for which time the veteran was granted a 100 
percent rating through September 31, 2000.

Prior to September 23, 2002, in order to warrant a rating in 
excess of 20 percent, the veteran's disability would have to 
be manifested by severe limitation of motion (Diagnostic Code 
5290); or severe intervertebral disc syndrome with recurring 
attacks with intermittent relief (Diagnostic Code 5293).      

In June 1991, the veteran had a loss of 10 degrees of 
flexion.  In December 1991, range of motion was described as 
"full."  In May 1992, he had a loss of 20 degrees of 
extension and 20 degrees of left lateral rotation.  In April 
1993, he had flexion to 30 degrees; extension to 30 degrees; 
lateral flexion to 10 degrees; and rotations to 55 degrees.  
In December 1993, range of motion was described as 
"essentially normal."  The Board finds that even the 
veteran's most limited motion can be described as no more 
than moderate.  As such, a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5290.  

Moreover, the medical evidence cited above does not reflect 
that the veteran's disability was manifested by severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  As such, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5293.  

Additionally, the preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent under either 
the current rating criteria for intervertebral disc syndrome.  
The evidence does not show the required incapacitating 
episodes for such a higher rating.  The Board notes that 
temporary total ratings have been assigned where appropriate 
in connection with surgeries.  

From May 18, 2007

The veteran underwent a VA examination on May 18, 2007.  The 
clinician noted that the veteran had surgery in 1992 in which 
he had a C4-5 fusion and discectomy.  The veteran reported 
that he had surgery again in 1998 and that he had some 
relief; but the surgery ultimately failed.  The clinician 
noted that the veteran had subsequent surgeries in 2002 and 
2004.  The veteran reported that he can walk up to a quarter 
of a mile.  He can eat, bathe, groom, use the toilet, dress 
himself, and do all activities around the house.  He reported 
no incapacitating episodes; trauma; injurious episodes; or 
falls.  He complained of popping in his neck, mid back, and 
low back that are all painful 24 hours per day.  There was no 
radiation into the arms or legs.  Instead, there was numbness 
in the triceps region and occasional numbness in the hands 
with repetitive movements.  He also complained of numbness in 
his left leg and thigh that occasionally goes down to his 
ankle.    

Upon examination, the veteran's cervical spine had 30 degrees 
of flexion, 18 degrees of extension, 30 degrees of rotation, 
and 16 degrees of lateral flexion.  All cervical spine motion 
is painful; and he has tenderness to palpation about the 
cervical, thoracic, and lumbar spine.  All motion was 
painful.  He was able to raise up on his toes and he could 
sit and stand unassisted from a chair.  Sensation was reduced 
in his triceps; but was normal everywhere else in the upper 
extremities.  The examiner diagnosed the veteran with 
cervical spine herniated discs with history of multiple 
radiculopathies treated with multiple surgeries and fusions 
in the cervical spine confirmed on x-rays.  He opined that 
"It is within reason to believe that he would lose between 
35 and 40 degrees of range of motion, strength, coordination, 
and fatigability associated with repetitive movement 
flares."  The clinician also opined that radiculopathy in 
the upper extremities could also be expected to cause another 
10 degrees of loss of motion.     

After carefully reviewing the May 18, 2007, examination 
report, the Board views the examiner's estimation of 
additional loss of motion due to incoordination and fatigue 
during flare-ups to more nearly approximate severe limitation 
of motion as required by Diagnostic Code 5290 under the old 
rating criteria.  As such, a 30 percent rating is warranted 
effective May 18, 2007.  Fenderson. 

However, the Board also finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent.  A 30 percent rating is the highest available under 
Code 5290.  Moreover, there is no unfavorable ankylosis of 
the entire cervical spine to warrant a higher rating under 
the General Rating Formula.    

Additionally, the veteran specifically denied suffering from 
any incapacitating episodes.  As such, a rating in excess of 
30 degrees is not warranted under the old Diagnostic Code 
5293, and such evidence also argues against a rating in 
excess of 30 percent under any of the current Formula for 
Rating Intervertebral Disc Syndrome. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.   Temporary total ratings have been 
assigned where appropriate.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's cervical spine disability with radiculopathy, 
status-post fusion and diskectomy, prior to May 18, 2007, is 
not warranted.  To this extent, the appeal is denied. 

Entitlement to a 30 percent rating is warranted for the 
veteran's cervical spine disability with radiculopathy, 
status-post fusion and diskectomy effective from May 18, 
2007.  To this extent, the appeal is granted, subject to laws 
and regulations applicable to payment of VA monetary 
benefits.   
.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


